DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This OA is in response to the amendment filled on 6/15/2022 that has been entered, wherein claims 59-78 are pending and claims 1-58 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 59-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (WO 2008/096587 A1) as evidence by Yamauchi et al. (US 2008/0179752 A1), in view of Zhu et al. (US 2006/0160317 A1) all of record.
Regarding claim 59, Nakamura teaches a semiconductor device(Fig. 31) comprising: 
a channel forming region(region of 1 between 10 or 17) of a silicon substrate(1, ¶0021), source/drain regions(10, 17, ¶0021) of the silicon substrate(1, ¶0021); 
a gate electrode(14, ¶0021) between a first stress application material(15b, 18b, ¶0073, ¶0090) and the channel forming region(region of 1 between 10 or 17), the channel forming region(region of 1 between 10 or 17) is between a first one(right 10 or 17) of the source/drain regions(10, 17, ¶0021) and a second one(left 10 or 17) of the source/drain regions(10, 17, ¶0021); and 
a sidewall insulating film(9, ¶0134) between the first stress application material(15b, 18b, ¶0073, ¶0090) and a second stress application material(16, 19, ¶0021). 

Nakamura does not explicitly state source/drain regions(10, 17, ¶0021)… are of a conductivity type opposite to a conductivity type of the channel forming region(region of 1 between 10 or 17). However Nakamura does state the semiconductor device comprises NMOSFET and PMOSFET which are know in the art to have source/drain regions that are of a conductivity type opposite to a conductivity type of the channel forming region. Therefore, Nakamura implicitly disclose the limitation of the source/drain regions are of a conductivity type opposite to a conductivity type of the channel forming region. See (¶0049, ¶0056, ¶0088, ¶0090) of Yamauchi as evidenced to support source/drain regions of a conductivity type opposite to a conductivity type of the channel forming region.

Nakamura is silent in regards to the second stress application material(16, 19, ¶0021) is of a thickness greater than a thickness of the first stress application material(15b, 18b, ¶0073, ¶0090).

Zhu teaches a semiconductor device(Fig. 9) wherein the second stress application material(22, ¶0031) is of a thickness greater(¶0028, wherein the thickness of 22 is equal to the thickness of layers 14, 16 and 28) than a thickness of the first stress application material(28, ¶0032). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, so that the second stress application material is of a thickness greater than a thickness of the first stress application material, as taught by Zhu, so that the second stress application material may be relatively thick compared to the thickness of the thin gate and the second stress application material can more effectively cause a stress in the channel region of the CMOS device. Thus, the thin gate may be made as thin as required by the circuit application with little or no corresponding reduction in stress of the stressed channel due to decreasing the height of the gate(¶0031).
Regarding claim 60, Nakamura teaches the semiconductor device according to claim 59, wherein the second stress application material(16, 19, ¶0021) is silicon nitride(¶0060, ¶0082).

Regarding claim 61, Nakamura teaches the semiconductor device according to claim 59, wherein the first stress application material(15b, 18b, ¶0073, ¶0090) is silicon nitride(¶0056, ¶0079.

Regarding claim 62, Nakamura teaches the semiconductor device according to claim 59, further comprising: a gate insulating film(3, ¶0021) between the channel forming region(region of 1 between 10 or 17) and the gate electrode(14, ¶0021).

Regarding claim 63, Nakamura teaches the semiconductor device according to claim 62, wherein the gate electrode(14, ¶0021) is between the first stress application material(15b, 18b, ¶0073, ¶0090) and the gate insulating film(3, ¶0021).

Regarding claim 64, Nakamura teaches the semiconductor device according to claim 59, wherein the sidewall insulating film(9, ¶0134) is between the gate insulating film(3, ¶0021) and the first stress application material(15b, 18b, ¶0073, ¶0090).

Regarding claim 65, Nakamura teaches the semiconductor device according to claim 59, wherein the first stress application material(15b, 18b, ¶0073, ¶0090) is configured to apply, when the conductivity type of the channel forming region(region of 1 between 10 or 17) is N-type(channel forming region of 30, ¶0021) tensile stress(¶0090) to the channel forming region(region of 1 between 10 or 17).

Regarding claim 66, Nakamura teaches the semiconductor device according to claim 59, wherein the second stress application material(16, 19, ¶0021) is configured to apply, when the conductivity type of the channel forming region(region of 1 between 10 or 17) is N-type(channel forming region of 30, ¶0021), compressive stress(19, ¶0021) to the channel forming region(region of 1 between 10 or 17).

Regarding claim 67, Nakamura teaches the semiconductor device according to claim 59, wherein the first stress application material(15b, 18b, ¶0073, ¶0090) is configured to apply, when the conductivity type of the channel forming region(region of 1 between 10 or 17) is P-type(channel forming region of 20, ¶0021), compressive stress(15b, ¶0073) to the channel forming region(region of 1 between 10 or 17).

Regarding claim 68, Nakamura teaches the semiconductor device according to claim 59, wherein the second stress application material(16, 19, ¶0021) is configured to apply, when the conductivity type of the channel forming region(region of 1 between 10 or 17) is P-type(channel forming region of 20, ¶0021), tensile stress(16, ¶0021) to the channel forming region(region of 1 between 10 or 17).

Claim 69-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (WO 2008/096587 A1) as evidence by Yamauchi et al. (US 2008/0179752 A1) and Zhu et al. (US 2006/0160317 A1) as applied to claim 59 above,  further in view of Yamauchi et al. (US 2008/0179752 A1) all of record.
Regarding claim 69, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 59, further comprising: a metal silicide layer(12, ¶0021) between the second stress application material(16, 19, ¶0021) and a third stress application material.

Nakamura is silent in regards to a metal silicide layer(12, ¶0021) between the second stress application material(16, 19, ¶0021) and a third stress application material. However Nakamura teaches a metal silicide layer(12, ¶0021) between the second stress application material(16, 19, ¶0021) and the source/drain regions(10, 17, ¶0021).

Yamauchi teaches a semiconductor device(Fig. 41) wherein the source/drain regions(108, 208, ¶0057, ¶0092) are formed in a third stress application material(206, 106, ¶0109, ¶0092, ¶0057). Forming the source/drain regions of Nakamura in the third stress application material taught by Yamauchi would result in a metal silicide layer between the second stress application material and a third stress application material.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, to include a metal silicide layer between the second stress application material and a third stress application material, as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).

Regarding claim 70, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 69, but is silent in regards to the first one(right 10 or 17) of the source/drain regions(10, 17, ¶0021) is between the third stress application material and the metal silicide layer(12, ¶0021).

Yamauchi teaches a semiconductor device(Fig. 41) wherein [a bottom of] the first one(right 108 or 208) of the source/drain regions(108, 208, ¶0057, ¶0092) is between [a bottom of] the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) and the metal silicide layer(110, ¶0059). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, so that the first one of the source/drain regions is between the third stress application material and the metal silicide layer, as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).

Regarding claim 71, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 69, but is silent in regards to the channel forming region(region of 1 between 10 or 17) is between a first portion of the third stress application material and a second portion of the third stress application material.

Yamauchi teaches a semiconductor device(Fig. 41) wherein the channel forming region(280, 180, ¶0098) is between a first portion(right 206, 106 ) the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) and a second portion(right 206, 106 ) the third stress application material(206, 106, ¶0109, ¶0092, ¶0057). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, so that the channel forming region is between a first portion of the third stress application material and a second portion of the third stress application material, as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).

Regarding claim 72, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 69, but is silent in regards to the third stress application material is configured to apply, to the channel forming region(region of 1 between 10 or 17), tensile stress when the third stress application material is silicon carbide (SiC).

Yamauchi teaches a semiconductor device(Fig. 41) wherein the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) is configured to apply, to the channel forming region(280, 180, ¶0098), tensile stress(¶0109, ¶0092-93, ¶0057, ¶0088) when the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) is silicon carbide (SiC)(¶0107). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, so that the third stress application material is configured to apply, to the channel forming region, tensile stress when the third stress application material is silicon carbide (SiC), as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).


Regarding claim 73, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 69, but is silent in regards to the third stress application material is configured to apply, to the channel forming region(region of 1 between 10 or 17), compressive stress when the third stress application material is silicon germanium (SiGe).

Yamauchi teaches a semiconductor device(Fig. 41) wherein the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) is configured to apply, to the channel forming region(280, 180, ¶0098), compressive stress(¶0109, ¶0057, ¶0060) when the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) is silicon germanium (SiGe)(¶0103). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, so that the third stress application material is configured to apply, to the channel forming region, compressive stress when the third stress application material is silicon germanium (SiGe), as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).

Regarding claim 74, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 69, further comprising: an extension region(8, ¶0021).

Nakamura is silent in regards to an extension region(8, ¶0021) between the third stress application material and the channel forming region(region of 1 between 10 or 17).

Yamauchi teaches a semiconductor device(Fig. 41) comprising an extension region(205, 105, ¶0100) between the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) and the channel forming region(280, 180, ¶0098). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, to place the extension region between the third stress application material and the channel forming region, as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).

Regarding claim 75, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 74, but silent in regards to the third stress application material and the extension region(8, ¶0021) are of a same conductivity type.

Yamauchi teaches a semiconductor device(Fig. 41) wherein the third stress application material(206, 106, ¶0109, ¶0092, ¶0057) and the extension region(205, 105, ¶0100) are of a same conductivity type(¶0094, ¶0100, ¶0109, ¶0110). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, so that the third stress application material and the extension region are of a same conductivity type, as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).

Regarding claim 76, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 74, is silent in regards to the extension region(8, ¶0021) is between the sidewall insulating film(9, ¶0134) and the third stress application material.

Yamauchi teaches a semiconductor device(Fig. 41) wherein the extension region(205, 105, ¶0100) is between the sidewall insulating film(107, ¶0109) and the third stress application material(206, 106, ¶0109, ¶0092, ¶0057). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura, so that the extension region is between the sidewall insulating film and the third stress application material, as taught by Yamauchi, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111), to improve the mobility of majority carriers, i.e., holes, as the channel region receives the strain inducted by the third stress application material(¶0066) and improve the transistor characteristics(¶0091).

Regarding claim 77, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 74, wherein the source/drain regions(10, 17, ¶0021) and the extension region(8, ¶0021) are of a same conductivity type(¶0098).

Regarding claim 78, Nakamura, in view of Zhu, teaches the semiconductor device according to claim 74.

Nakamura does not explicitly state a conductivity type of the extension region(8, ¶0021) is opposite to the channel forming region(region of 1 between 10 or 17). However Nakamura does state the semiconductor device comprises NMOSFET and PMOSFET which are known in the art to have extension region that are of a conductivity type opposite to a conductivity type of the channel forming region. Therefore, Nakamura implicitly disclose the limitation of a conductivity type of the extension region is opposite to the channel forming region. See (¶0098, ¶0100) of Yamauchi as evidenced to support source/drain regions of a conductivity type opposite to a conductivity type of the channel forming region.

Response to Arguments
Applicant’s arguments with respect to claim 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892